Citation Nr: 0213028	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-20 551	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating action dated in May 2000 
from the Indianapolis, Indiana RO, that denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for a psychiatric disorder.  The veteran's claims 
file was subsequently transferred to the Detroit, Michigan RO 
because the veteran relocated to Michigan.  


FINDINGS OF FACT

1.  By rating action of August 1988, the RO denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of this denial by letter that same 
month, but he did not perfect an appeal therefrom.

2.  The additional evidence associated with the claims file 
subsequent to the August 1988 RO decision is merely 
cumulative and redundant of evidence previously of record; it 
is not so significant that it must be considered in order to 
decide the merits of the claim of service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in August 1977, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition.  The veteran was notified of this decision in 
September 1977, and did not appeal.  He attempted to reopen 
his claim several times, and by rating action of August 1988, 
the RO denied the veteran's application to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder.  The veteran was informed of the denial in 
September 1988, but did not initiate an appeal.  
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).

As the August 1988 RO rating decision is deemed to be final, 
see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's claim was filed in May 2000, his claim will 
be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for a nervous condition was 
denied in August 1977 as the Detroit, Michigan RO determined 
that the veteran's personality disorder was not a disability 
under the law for which benefits could be paid.  The veteran 
attempted to reopen his claim several times.  In an April 
1979 rating decision, the Indianapolis, Indiana RO indicated 
that the veteran failed to submit new and material evidence 
that would warrant any change in the previous denial of his 
claim of entitlement to service connection for a schizoid 
personality.  In a September 1980 rating decision, the RO 
noted that the veteran had an emotional stress disorder that 
was previously diagnosed as schizoid personality.  The 
veteran filed an application to reopen his claim in November 
1983, and in a December 1983 letter, the RO indicated that 
since the veteran had not presented any new evidence, no 
change in the previous decision was warranted. 

The veteran's application to reopen his claim of entitlement 
to service connection for a nervous disorder was denied in a 
August 1988 rating decision by the Phoenix RO.  The RO noted 
that the veteran was previously denied entitlement to service 
connection in August 1977 as the veteran's personality 
disorder was not a disability under the law for which 
benefits were paid.  The RO noted that the veteran had 
attempted to reopen his claim on several occasions, and was 
advised to submit evidence of a nexus between his current 
condition and service.  The RO noted that although the new 
evidence submitted indicated that the veteran was diagnosed 
with schizophrenia, a disability under the law for which 
benefits could be paid, the evidence still did not show a 
continuity of symptoms since separation, nor did it show that 
the veteran's schizophrenia manifested within one year after 
his discharge from service.  Consequently, the RO denied the 
veteran's application to reopen his claim.  

The Board has reviewed the evidence associated with the 
claims folder since the August 1988 RO denial, and finds that 
new and material evidence has not been received to reopen the 
previously denied claim of service connection for a 
psychiatric disorder.

The evidence available at the time of the August 1988 RO 
denial included the veteran's service medical records.  A 
September 1972 examination did not show that the veteran had 
any abnormal psychiatric symptoms.  In an October 1973 
consultation report, the veteran was diagnosed with 
situational unhappiness, and a passive aggressive personality 
disorder.  At a March 1972 examination, no psychiatric 
symptoms were noted.

Post-service medical records included a May 1977 VA 
examination in which the veteran was diagnosed with a 
schizoid personality.  VA medical records dated from May 1977 
to May 1986 indicated that the veteran was diagnosed during 
this time with depression, including major depression, 
schizophrenia, schizoaffective disorder, marital problems, 
and emotional stress.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes duplicates of the 
previously considered VA treatment records.  Also submitted 
were private and VA treatment records dated from February 
1982 to February 2001, which indicate that, during this time, 
the veteran's diagnoses included alcohol dependence, 
schizophrenia, depression, and schizoaffective disorder.  A 
March 1986 statement from J.H., M.D., indicates that the 
veteran had some form of paranoia.  An April 1989 Disability 
Determination Examination report reveals that the veteran was 
diagnosed with chronic alcohol dependence, organic 
hallucinations secondary to alcohol, an organic delusional 
disorder secondary to alcohol, atypical depression, and 
chronic cocaine abuse.  A July 1989 Mental Residual 
Functional Capacity Assessment performed by the Social 
Security Administration (SSA) reveals that the veteran abused 
drugs and alcohol.  The veteran was also afforded a VA 
examination in August 1996, and was diagnosed with 
undifferentiated schizophrenia. 

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered evidence.  
See 38 C.F.R. § 3.156.  That is, while some of the additional 
evidence was not previously on file, it merely confirms what 
was already known-that the veteran suffers from some form of 
psychiatric disorder.  The absence of evidence that links a 
psychiatric disorder to service was the basis of the earlier 
RO denial.  The record remains devoid of medical evidence 
indicating that a psychiatric disorder was either incurred in 
active duty or is otherwise related to his period of military 
service. 

The Board has considered the contentions of the veteran that 
he was misdiagnosed with a personality disorder while in 
service, and that a medical examination is necessary to 
determine whether his currently diagnosed schizophrenia is 
related to the symptomatology he displayed in service.  The 
Board notes that a disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service connected. 38 C.F.R. § 4.127 (2001). In this 
regard, the Board notes that the veteran was afforded a VA 
examination in May 1977.  The examiner addressed whether the 
veteran was misdiagnosed with a personality disorder in 
service.  The VA examiner, in fact, noted that when the 
veteran was appraised in service, it was noted that he was 
showing situational maladjustment and mild-passive aggressive 
personality, but the VA examiner determined that the veteran 
functioned with a schizoid personality instead.  Moreover, 
the veteran was subsequently diagnosed with schizophrenia, 
and received several additional VA examinations.  Despite VA 
and private evaluations, the record is silent for any medical 
evidence demonstrating a causal connection between the 
veteran's current psychiatric disability and military 
service.  In addition, as the veteran is a lay person, 
without any apparent medical expertise and/or training, he is 
not competent to provide medical diagnoses, or opinions on 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, his statements are 
insufficient to establish that any current psychiatric 
disorder was incurred or aggravated during active service, or 
is otherwise related to service.  Thus, his statements are 
insufficient to reopen his claim for service connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the August 1988 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a).  As the 
additional evidence is not material, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 U.S.C.A. § 5108.  
Thus, the veteran's claim of entitlement to service 
connection for a psychiatric disorder is not reopened.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  As for the 
notification requirements, the Board notes that the veteran 
was notified that new and material evidence was required to 
reopen his claim, and he was told that it was his obligation 
to provide such evidence.  Quartuccio, supra.  This was done 
by way of a statement of the case and supplemental statement 
of the case.  However, as for the duty to assist, the Board 
finds that no such duty exists until new and material 
evidence is presented.  As discussed above, the issue of 
service connection for a psychiatric disorder will not be 
reopened.  Because the Board may not address the underlying 
claim for service connection for a psychiatric disorder, 
further action under the Veterans Claims Assistance Act of 
2000 is not required.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

